NUMBER 13-14-00606-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

CRISTINA CASTANEDA,                                                           Appellant,

                                            v.

DANNETTE ZUNIGA,                                    Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                   of Hidalgo County, Texas.
____________________________________________________________

                         ORDER ABATING APPEAL

Before Chief Justice Valdez and Justices Rodriguez and Garza
                      Order Per Curiam
       Appellant, Cristina Castaneda, appearing pro se, has filed a “Motion to Proceed in

Indigence” which contains an affidavit of indigence. Accordingly, we ABATE this appeal

and REMAND the cause to the trial court.          We issue this order, accompanied by

appellant’s “Motion to Proceed in Indigence,” to the trial court and the court reporter, and

all parties.
       We order that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial

court clerk, the court reporter, or any party to this cause must challenge appellant’s claim

of indigence by filing a contest to appellant’s declaration of inability to pay costs in the

trial court within 10 days from the date of this order. See TEX. R. APP. P. 20.1(e).

       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign

an order extending the time to conduct a hearing within 10 days after any contest is filed.

See TEX. R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or sign

an order extending the time to conduct a hearing . . . within 10 days after the trial court

received a contest referred from the appellate court.”). However, the trial court may not

order the time for conducting a hearing on a contest to be extended for more than 20 days

from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3).

       If a contest is timely filed, we ORDER the trial court, within 40 days from the date

of this order, to prepare a written order and written findings of fact and conclusions of law

regarding its indigence determination. We further ORDER the trial court clerk, as soon

as practicable but in no event later than 60 days from the date of this order, to file a

supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ORDERED

to prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than 60 days from the date of this order.

       If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk

to file a supplemental clerk’s record containing a certificate that states either no contest

was filed or a contest was filed untimely within 20 days from the date of this order.

                                             2
                                 PER CURIAM

Delivered and filed the
4th day of February, 2015.




                             3